UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7166



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ROBERT CY MANN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:98-cr-00047-11)


Submitted:   June 6, 2008                  Decided:   September 18, 2008


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Robert Cy Mann, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Cy Mann appeals the district court’s order denying

his motion for correction of sentence filed under 18 U.S.C.A.

§ 3582 (West 2005).      We review the denial of a motion to modify a

sentence for abuse of discretion. United States v. Turner, 59 F.3d

481, 483 (4th Cir. 1995).       Our review of the record discloses no

abuse of discretion in the district court’s denial of relief.                We

affirm the district court’s order as modified to reflect that the

motion was denied without prejudice so that Mann may refile his

motion should he obtain proper evidence of exhaustion from the

Bureau of Prisons.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                        AFFIRMED AS MODIFIED




                                     - 2 -